DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species I in the reply filed on 10/18/2021 is acknowledged.
Claims 5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US PG Pub 2018/0212013, hereinafter Sun) in view of CHOI et al. (US PG Pub 2019/0181199, hereinafter Choi).
Regarding claim 1, figure 1 of Sun discloses an organic light emitting diode (OLED) dual screen display, comprising a first OLED display panel (11) and a second OLED display panel (12) opposite to the first OLED display panel, wherein both edges of the first OLED display panel and both edges of the second OLED display panel are adhered by a sealant (15).

In the same field of endeavor, figure 9 of Choi discloses an OLED device with an open and a non-open area that is provided with a black matrix (BM).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a black matrix for non-open areas of the first and second OLED display panel as taught by Choi for the purpose of preventing light leakage at the boundaries between pixels (¶ 106).
Regarding claims 2, 3 and 7-9, the claimed structural elements and material such as TFT array, cathode, color filter, scan lines, data lines, etc are standard features of OLED displays and are also shown in Choi.  It would have been obvious to include such claimed elements to provide a functioning device using well known and suitable materials.
Regarding claim 4, since the first and second OLED display panels of Sun are stacked, each of the first scan lines and each of the second scan lines are alternatively arranged along the second direction d2, and each of the first data lines and each of the second data lines are alternatively arranged along the first direction d1.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895